18-14010-jlg       Doc 671       Filed 04/15/19       Entered 04/15/19 14:47:28             Main Document
                                                     Pg 1 of 8


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


In re                                                             Chapter 11

SYNERGY PHARMACEUTICALS INC., et al.,                             Case No. 18-14010 (JLG)

                  Debtors.1                                       Jointly Administered




            DECLARATION OF JAMES DALOIA OF PRIME CLERK LLC
        REGARDING THE SOLICITATION OF VOTES AND TABULATION OF
    BALLOTS CAST ON THE THIRD AMENDED JOINT PLAN OF REORGANIZATION
       OF SYNERGY PHARMACEUTICALS INC. AND ITS DEBTOR AFFILIATE

         I, James Daloia, declare, under the penalty of perjury that the following is true and

correct to the best of my knowledge, information, and belief:

         1.       I am the Director of Solicitation and Public Securities at Prime Clerk LLC

(“Prime Clerk”), located at 830 Third Avenue, 9th Floor, New York, New York 10022. I am

over the age of eighteen years and not a party to the above-captioned action. Unless otherwise

noted, I have personal knowledge of the facts set forth herein.

         2.       I submit this Declaration with respect to the solicitation of votes and the

tabulation of ballots cast on the Third Amended Joint Plan of Reorganization of Synergy

Pharmaceuticals Inc. and Its Debtor Affiliate, dated March 13, 2019 [Docket No. 545] (as may

be amended, supplemented, or modified from time to time, the “Plan”).2 Except as otherwise

noted, all facts set forth herein are based on my personal knowledge, knowledge that I acquired

1
     The Debtors in these chapter 11 cases, along with the last four digits of their respective tax identification
     numbers, are as follows: Synergy Pharmaceuticals Inc. (5269); Synergy Advanced Pharmaceuticals, Inc.
     (4596). The address of the Debtors’ corporate headquarters is 620 Lee Road, Chesterbrook, Pennsylvania
     19087.
2
     All capitalized terms used by not otherwise defined herein have the meanings ascribed to them in the Plan or
     Disclosure Statement Order (as defined below).
18-14010-jlg     Doc 671     Filed 04/15/19     Entered 04/15/19 14:47:28        Main Document
                                               Pg 2 of 8


from individuals under my supervision, and my review of relevant documents. I am authorized

to submit this Declaration on behalf of Prime Clerk. If I were called to testify, I could and would

testify competently as to the facts set forth herein.

       3.      This Court authorized Prime Clerk’s retention as the (a) claims and noticing agent

to the above-captioned debtors and debtors in possession (collectively, the “Debtors”) pursuant

to the Order Appointing Prime Clerk LLC as Claims and Noticing Agent Nunc Pro Tunc to the

Petition Date, dated December 14, 2018 [Docket No. 58] and (b) administrative advisor pursuant

to the Order Authorizing Employment and Retention of Prime Clerk LLC as Administrative

Advisor to the Debtors Nunc Pro Tunc to the Petition Date, dated January 24, 2019 [Docket No.

264] (collectively, the “Retention Orders”). The Retention Orders authorize Prime Clerk to

assist the Debtors with, among other things, the service of solicitation materials and tabulation of

votes cast to accept or reject the Plan. Prime Clerk and its employees have considerable

experience in soliciting and tabulating votes to accept or reject chapter 11 plans.

        Service and Transmittal of Solicitation Packages and the Tabulation Process

       4.      Pursuant to the Order (I) Approving The Form And Manner Of Notice Of The

Disclosure Statement Hearing; (II) Approving Disclosure Statement; (III) Scheduling Hearing

On Confirmation Of Plan; (IV) Establishing Deadlines And Procedures For Filing Objections

To Confirmation Of Plan; (V) Establishing Deadlines And Procedures For Voting On The Plan;

(VI) Approving Solicitation Procedures; (VII) Establishing Procedures For Tabulation Of Votes;

And (VIII) Granting Related Relief, dated March 13, 2019 [Docket No. 541] (the “Disclosure

Statement Order”), the Court established procedures to solicit votes from and tabulate ballots

submitted by holders entitled to vote on the Plan (the “Solicitation Procedures”). Prime Clerk

adhered to the Solicitation Procedures outlined in the Disclosure Statement Order and the




                                                   2
18-14010-jlg    Doc 671      Filed 04/15/19    Entered 04/15/19 14:47:28         Main Document
                                              Pg 3 of 8


Ballots, which were distributed to parties entitled to vote on the Plan.             I supervised the

solicitation and tabulation performed by Prime Clerk’s employees.

       5.      The Debtors established March 5, 2019, as the record date (the “Voting Record

Date”) for determining which creditors were entitled to vote on the Plan. Pursuant to the Plan

and the Solicitation Procedures, only holders as of the Voting Record Date in the following

classes were entitled to vote to accept or reject the Plan (the “Voting Classes”):

                         Plan Class                        Class Description
                               3                           Term Loan Claims
                               4                       General Unsecured Claims

No other classes under the Plan were entitled to vote on the Plan.

       6.      In accordance with the Solicitation Procedures, Prime Clerk worked closely with

the Debtors and their advisors to identify the holders entitled to vote in the Voting Classes as of

the Voting Record Date, and to coordinate the distribution of solicitation materials to these

holders. A detailed description of Prime Clerk’s distribution of solicitation materials is set forth

in Prime Clerk’s Affidavit of Service of Solicitation Materials, which was filed with this Court on

March 20, 2019 [Docket No. 572].

       7.      Further, in accordance with the Solicitation Procedures, Prime Clerk reviewed,

determined the validity of, and tabulated the ballots submitted to vote on the Plan. Each ballot

submitted to Prime Clerk was date-stamped, scanned, assigned a ballot number, entered into

Prime Clerk’s voting database, and processed in accordance with the Solicitation Procedures. To

be included in the tabulation results as valid, a ballot must have been (a) properly completed

pursuant to the Solicitation Procedures, (b) executed by the relevant holder entitled to vote on the

Plan (or such holder’s authorized representative), (c) returned to Prime Clerk via an approved



                                                 3
18-14010-jlg   Doc 671   Filed 04/15/19    Entered 04/15/19 14:47:28   Main Document
                                          Pg 4 of 8
18-14010-jlg   Doc 671   Filed 04/15/19    Entered 04/15/19 14:47:28   Main Document
                                          Pg 5 of 8


                                      Exhibit A
                           18-14010-jlg      Doc 671         Filed 04/15/19    Entered 04/15/19 14:47:28          Main Document
                                                                              Pg 6 of 8

                                                                Synergy Pharmaceuticals Inc., et al.
                                                                  Exhibit A ‐ Tabulation Summary

                                                              Number Accepting Number Rejecting        Amount Accepting   Amount Rejecting
Class                   Class Description                                                                                                    Class Voting Result
                                                                    %                %                        %                 %
                                                                      5                      0          $37,105,161.21         $0.00
 3                      Term Loan Claims                                                                                                           Accept
                                                                    100%                    0%               100%               0%
        General Unsecured Claims against Synergy Advanced            15                      0          $18,218,007.00         $0.00
 4A                                                                                                                                                Accept
                      Pharmaceuticals, Inc.                         100%                    0%               100%               0%
            General Unsecured Claims against Synergy                 54                      0          $19,807,130.70         $0.00
 4B                                                                                                                                                Accept
                      Pharmaceuticals Inc.                          100%                    0%               100%               0%




                                                                              Page 1 of 1
18-14010-jlg   Doc 671   Filed 04/15/19    Entered 04/15/19 14:47:28   Main Document
                                          Pg 7 of 8


                                      Exhibit B
                                                    18-14010-jlg                  Doc 671                Filed 04/15/19                     Entered 04/15/19 14:47:28                                Main Document
                                                                                                                                           Pg 8 of 8
                                                                                                                                Synergy Pharmaceuticals Inc., et al.
                                                                                                               Exhibit B ‐ Report of Non‐Security Ballots Excluded from Tabulation




     Plan Class                Plan Class Description                                               Creditor Name                                                Voting Amount           Accept/Reject                             Reason(s) for Exclusion

                   General Unsecured Claims against Synergy 
4A                 Advanced Pharmaceuticals, Inc.              Daly, Richard J.                                                                                                  $1.00       N/A         HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT THE PLAN

                   General Unsecured Claims against Synergy 
4A                 Advanced Pharmaceuticals, Inc.              Jacob, Gary S.                                                                                                    $1.00       N/A         HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT THE PLAN

                   General Unsecured Claims against Synergy 
4B                 Pharmaceuticas Inc.                         AIG Property Casualty, Inc. and its affiliates identified on the Addendum hereto                                  $1.00       N/A         HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT THE PLAN

                   General Unsecured Claims against Synergy 
4B                 Pharmaceuticas Inc.                         Aldape, Cynthia                                                                                             $23,468.90        N/A         HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT THE PLAN

                   General Unsecured Claims against Synergy 
4B                 Pharmaceuticas Inc.                         Aldape, Joel                                                                                                 $2,375.00        N/A         HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT THE PLAN

                   General Unsecured Claims against Synergy 
4B                 Pharmaceuticas Inc.                         Bertolino, Rachael                                                                                                $1.00       N/A         HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT THE PLAN

                   General Unsecured Claims against Synergy 
4B                 Pharmaceuticas Inc.                         Crainshaw, Elaine F                                                                                         $52,258.36       Accept       BALLOT RECEIVED AFTER VOTING DEADLINE

                   General Unsecured Claims against Synergy 
4B                 Pharmaceuticas Inc.                         Daly, Richard J.                                                                                                  $1.00       N/A         HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT THE PLAN

                   General Unsecured Claims against Synergy 
4B                 Pharmaceuticas Inc.                         Jacob, Gary S.                                                                                                    $1.00       N/A         HOLDER DID NOT INDICATE VOTE TO ACCEPT OR REJECT THE PLAN

                   General Unsecured Claims against Synergy 
4B                 Pharmaceuticas Inc.                         Premium Color Group, LLC                                                                                    $90,134.99       Accept       BALLOT RECEIVED AFTER VOTING DEADLINE




                                                                                                                                             Page 1 of 1
